DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 28-40 (starting from the second occurrence of claim 28) have been renumbered 29-41 respectively. For examination, dependence has also changed accordingly such that new number 36 depends from new number 35, new number 37 depends from new number 36, and new number 40 depends from new number 39.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 36, 37, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the annuloplasty" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the heart" in line 3.  There is insufficient antecedent basis for this limitation in the claim. (The system is not defined for use in the heart prior to this claim.)
Claim 41 recites the limitation "the claims" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Based on the specification (par.41), the examiner has interpreted “the claims” as --the clips--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-26 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 13, and 19 of U.S. Patent No. 10,716,669. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated by or obvious in view of the claims of the patent. Claims 24-26, 29, and 30 of the application are anticipated by claims 4, 13, and 19 of the patent. Regarding claim 31 of the application, while the claims of the patent (which include the stented valve) do not specifically state that the native valve is the mitral valve, it would have been obvious to perform the method in the mitral valve to treat a defective native mitral valve.
Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 13, and 19 of U.S. Patent No. 10,716,669 in view of Realyvasquez 2005/0187616 (cited by applicant; hereafter referred to as Realyvasquez). Claims 4, 13, and 29 of the patent disclose the invention substantially as claimed but do not specifically disclose that the clips are deployed in a straightened configuration and return to a u-shaped configuration.
Realyvasquez teaches a method of repairing a native heart valve, in the same field of endeavor, wherein clips are inserted through tubes of a delivery device in a straightened configuration and then deployed to a u-shaped configuration for the purpose of deploying the clips to secure the device to the annulus of the native valve (par.29, figs. 5A-5D).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the clips of the patent claims to transition from a straightened configuration to a u-shaped configuration in order to deploy the clips and secure the ring to the annulus as taught by Realyvasquez.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 24, 25, 29, 30, 32, 33, and 38-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goetz et al. 2009/0005863 (hereafter referred to as Goetz).
Regarding claim 24, Goetz discloses a method of repairing a native heart valve comprising the steps of percutaneously delivering an annuloplasty ring 11 adjacent to tissue of an annulus of the native heart valve, deploying the annuloplasty ring at the annulus of the native heart valve by radially expanding the annuloplasty ring (fig.17), securing the annuloplasty ring to the annulus of the native heart valve (fig.18; secured at least via the leaflets), and deploying a transcatheter valve 29 and 41 within the annuloplasty ring (figs. 20-24), the transcatheter valve including a stent 29 and a valve 41 disposed within a central opening of the stent (figs. 9-12).
Regarding claim 25, see figs. 17 and 18 for securing clips 17 and 19 to the annulus by pinching the leaflets which terminate at the annulus.
Regarding claims 29 and 30, see par.30 which discloses removing a first catheter which deployed the annuloplasty ring and inserting a second catheter that includes the replacement valve.
Regarding claim 32, Goetz discloses a system comprising an expandable annuloplasty ring 11 having multiple clips 17, 19 projecting from an outer surface of the expandable annuloplasty ring (fig.3) and a stented valve 29 and 41 positioned within a central opening of the expandable annuloplasty ring (fig.24).
Regarding claim 33, see figs.1-3 for an uninterrupted ring 11.
Regarding claim 38, see figs. 13-24 for transcatheter valve replacement.
Regarding claims 39 and 40, see par.26 for shape memory material and figs. 1 and 3 which show the clips having a straightened configuration and then a u-shaped configuration.
Claims 24 and 29-31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Seguin 2012/0016464 (hereafter referred to as Seguin).
Regarding claim 24, Seguin discloses a method of repairing a native heart valve comprising the steps of percutaneously delivering an annuloplasty ring 40 adjacent to tissue of an annulus of the native heart valve (fig.3), deploying the annuloplasty ring at the annulus of the native heart valve by radially expanding the annuloplasty ring and securing the annuloplasty ring to the annulus of the native heart valve (figs. 4A-5A), and deploying a transcatheter valve 10 within the annuloplasty ring (figs. 6A-8), the transcatheter valve including a stent 30 and a valve 20 disposed within a central opening of the stent (fig.1A).
Regrading claims 29 and 30, see fig.5A where the delivery device for the ring is removed and see figs. 6A-8 for subsequent delivery of the transcatheter valve.
Regarding claim 31, see pars.1 and 13 for a mitral valve.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-28, 32, 34, 35, and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin as applied to claims above, and further in view of Realyvasquez.
Regarding claims 25-28, Seguin discloses the invention substantially as claimed and as discussed above. However, Seguin does not disclose extending a plurality of clip deployment tubes radially outward to an inner surface of the annuloplasty ring, extending a plurality of clips through a respective one of the plurality of clip deployment tubes, deploying the plurality of clips through the annuloplasty ring in a straightened configuration and then releasing the plurality of clips such that the plurality of clips return to a u-shape configuration.
Realyvasquez teaches a method for repairing a native heart valve, in the same field of endeavor, including extending a plurality of clip deployment tubes 302 radially outward to an inner surface of a ring (figs.4A and 5E), extending a plurality of clips 400 through a respective one of the plurality of clip deployment tubes (fig.5E), deploying the plurality of clips through the ring in a straightened configuration and then releasing the plurality of clips such that the plurality of clips return to a u-shape configuration (fig.5F) for the purpose of delivering the clips to the native valve and securing a prosthesis to tissue (par.94).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Seguin to include the step of deploying clips through tubes of a delivery device and the step of deploying the clips into both the annuloplasty ring and annulus as taught by Realyvasquez in order to ensure that the ring is secured to the tissue.
Regarding claims 32 and 39-41, Seguin disclose a system comprising an expandable annuloplasty ring 40 and a stented valve 10 positioned within a central opening of the expandable annuloplasty ring (fig.1). Seguin discloses the invention substantially as claimed, but Seguin does not disclose multiple clips projecting from an outer surface of the expandable annuloplasty ring, wherein the clips are made from shape-memory material, and wherein the clips include a straightened configuration and a u-shaped/spiral configuration.
Realyvasquez teaches a prosthetic heart valve system, in the same field of endeavor, wherein shape memory clips 400 (par.89) are passed through and project outwardly from an annulus portion of a prosthesis, wherein the clips are straight during delivery and u-shaped/spiral shaped when deployed (figs.5F and 11) for the purpose of delivering the clips to the native valve and securing the prosthesis to tissue (par.94).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the clips taught by Realyvasquez to the annuloplasty ring of Seguin in order to ensure that the ring is secured to the tissue.
Regarding claim 34, see Seguin fig. 5A for a c-shape formed by a gap between ends of the ring.
Regarding claim 35, see Seguin fig.1A for a greater upper diameter than the diameter adjacent the ring 40.
Regarding claim 38, see Seguin figs. 6A-8 for transcatheter use.
Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin in view of Realyvasquez as applied to claim 35 above, and further in view of Hill et al. 2010/0036479 (hereafter referred to as Hill). 
Regarding claim 36, Seguin in view of Realyvasquez discloses the invention substantially as claimed and as discussed above but does not disclose that the second portion has an outer diameter for engagement with anatomical structure within a heart.
Hill teaches a prosthetic mitral valve, in the same field of endeavor, wherein a stent comprises an upper outer diameter that is larger than the diameter of a portion at the annulus (fig.25) for the purpose of providing an interference with the walls of the atrium thereby inhibiting motion of the stent assembly (par.68).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper portion of the stent of Seguin in view of Realyvasquez to have a larger diameter configured for engaging the atrium as taught by Hill in order to inhibit motion of the stent assembly thereby improving anchoring of the prosthetic valve.
Regarding claim 37, see Seguin par.25 for animal tissue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Styrc 2008/0077234 discloses a stent valve located within an annuloplasty ring. Spence et al. 10,226,339 discloses a stent valve within an annuloplasty ring which has clips attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774